Exhibit 10.25

 

RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (the “Agreement”) entered into as of February 14, 2005,
by and between Radian Group Inc., a Delaware company, (the “Company”) and Howard
Yaruss (“Executive”).

 

WHEREAS, in light of the transition in management of the Company, the Board of
Directors of the Company (the “Board”) has determined that it is appropriate to
enter into a retention agreement with selected key executives whose continued
service is particularly important to the welfare of the Company.

 

WHEREAS, Executive and the Company have entered into a Change of Control
Agreement dated October 30, 1997 (the “CIC Agreement”), and the parties intend
to coordinate the terms of this Agreement with those of the CIC Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Termination of Employment.

 

(a) If the Company wishes to terminate Executive’s employment by the Company and
all Affiliates without Cause prior to January 1, 2007 it shall provide Executive
with 180 days’ advance notice (the “Notice”), and Executive’s termination of
employment shall occur on the 181st day following the Notice (the “Termination
Date”). Executive shall also receive (i) 12 monthly installments of severance,
at the then rate of base salary prior to any deductions, payable to Executive
beginning on the Termination Date and paid in accordance with the Company’s
normal payroll system, and (ii) a pro rata target cash bonus for the year of the
Notice, when bonuses for that year are otherwise paid to executives generally,
multiplied by a fraction, the numerator of which is the number of days in the
current calendar year before the date of the Notice and the denominator of which
is 365 (collectively, the “Severance Payments”). Notwithstanding anything herein
to the contrary, no payments will be made hereunder in violation of Section
409A(2)(b)(i) of the Internal Revenue Code of 1986, as amended.

 

(b) If before the Severance Payments are made, Executive’s employment is
terminated by the Company without Cause (as defined in the CIC Agreement), under
circumstances in which the benefits of the CIC Agreement are applicable,
Executive will receive the severance benefits provided under the CIC Agreement,
but not the Severance Payments. If after the Severance Payments are begun, it is
determined that the circumstances result in the benefits of the CIC Agreement
being applicable, Executive will receive the severance benefits provided under
the CIC Agreement, but reduced by the amount of the Severance Payments actually
made.

 

(c) If Executive’s employment terminates for any reason other than as described
in paragraph (a) or (b) above, no Severance Payments will be paid to Executive,
and this Agreement shall not in any way affect the terms of the CIC Agreement.

 

1



--------------------------------------------------------------------------------

2. Release. Notwithstanding the foregoing, the Severance Payments shall be
conditioned on Executive’s executing and not revoking a written release upon
such termination, substantially in the form attached as Exhibit A (the
“Release”), of any and all claims against the Company and all related parties
with respect to all matters arising out of Executive’s employment by the
Company, or the termination thereof (other than claims based upon any
entitlements under the terms of this Agreement or entitlements under any plans
or programs of the Company under which Executive has accrued and is due a
benefit). No payments shall be due or made under this Agreement until the eighth
day following the execution of the Release without revocation.

 

3. Restrictive Covenants. In consideration of the benefits that may be provided
by the Company to Executive under this Agreement,

 

(a) Non-Solicitation and Non-Hire of Company Personnel. During Executive’s
employment by the Company or any Affiliate, and, if Executive receives all or a
portion of the payments under Section 1, until the first day of the 12th month
following Executive’s termination date (for any reason), Executive hereby agrees
that he will not either directly or through others, solicit, hire or attempt to
solicit or hire any employee, consultant or independent contractor of the
Company to change or terminate his or her relationship with the Company or
otherwise to become an employee, consultant or independent contractor to, for or
of any other person or business entity.

 

(b) Proprietary Information. At all times, Executive will hold in strictest
confidence and will not disclose, use, lecture upon or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with Executive’s work for the
Company, or unless the Company expressly authorizes such disclosure in writing
or it is required by law or in a judicial or administrative proceeding in which
event Executive shall promptly notify the Company of the required disclosure and
assist the Company if it determines to resist the disclosure. “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company, its affiliated entities, any of its
portfolio companies, investors, and partners, including but not limited to
information relating to financial matters, investments, budgets, business plans,
marketing plans, personnel matters, business contacts, products, processes,
know-how, designs, methods, improvements, discoveries, inventions, ideas, data,
programs, and other works of authorship. Notwithstanding anything to the
contrary herein, each of the parties hereto (and each employee, representative,
or other agent of such parties) may disclose to any person, without limitation
of any kind, the federal income tax treatment and federal income tax structure
of the transactions contemplated hereby and all materials (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure.

 

(c) Return of Company Documents. Upon termination of Executive’s employment with
the Company for any reason whatsoever, voluntarily or involuntarily,

 

2



--------------------------------------------------------------------------------

and at any earlier time the Company requests, Executive will deliver to the
person designated by the Company all originals and copies of all documents and
other property of the Company in Executive’s possession, under Executive’s
control or to which Executive may have access. Executive will not reproduce or
appropriate for Executive’s own use, or for the use of others, any property,
Proprietary Information or Company Inventions.

 

(d) In the event of any breach by Executive of any of the restrictive covenants
contained in this Sections 5, the Company shall have the right to enforce this
Section 5 by withholding or recouping from Executive any payments made under
Section 1 as the exclusive remedy for a breach of the restrictive covenants set
forth in this Section 5. Executive agrees that in any action in which the
Company seeks recoupment, Executive will not assert or contend that any of the
provisions of this Section 5 are unreasonable or otherwise unenforceable and
that no bond will be required. Executive irrevocably and unconditionally (i)
agrees that any legal proceeding arising out of this paragraph may be brought in
the United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia County, Pennsylvania, (ii)
consents to the non-exclusive jurisdiction of such court in any such proceeding,
and (iii) waives any objection to the laying of venue of any such proceeding in
any such court. Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers.

 

4. Tax Withholding. All payments under this Agreement will be made subject to
applicable federal, state and local tax withholding.

 

5. No Employment Rights. This Agreement will not give Executive any right to
continued employment nor affect the Company’s (or an Affiliate’s) right to
terminate that employment at any time.

 

6. Creditors; Successors. None of the rights or benefits under this Agreement
shall be subject to the claims of any of Executive’s creditors, and Executive
shall not have the right to alienate, anticipate, pledge, encumber or assign any
of the rights or benefits under this Agreement. Executive will in all respects
be an unsecured creditor of the Company. This Agreement will be binding on
Executive’s heirs, executors and administrators, and on the successors and
assigns of the Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, within 15
days of such succession, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.

 

7. Termination and Amendment. This Agreement shall terminate immediately after
the Severance Payments are paid or after the Company determines that no
Severance Payments are due pursuant to Section 3. This Agreement may be amended
only by written agreement between the parties.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

RADIAN GROUP INC. By:  

/s/ Robert E. Croner

--------------------------------------------------------------------------------

Name:   Robert E. Croner Title:   SVP, Human Resources

/s/ Howard S. Yaruss

--------------------------------------------------------------------------------

Executive

 

4